DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled January 31, 2022 have been entered. Claims 1, 4-5, 11, 13, 16 and 21-26 are currently pending. Claims 1 and 11 have been amended
 
Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive. The arguments essentially state the examiner has not meet the burden of “factually supporting an asserted prima facie conclusion of obviousness” with no further explanation as to why.
Applicant’s invention as claimed has 3 parts: 
1) a topsheet
2) a back sheet
3) and absorbent element between the two
The absorbent element further has:
1) a first layer (no longer claimed) formed from
a) a planer section of nonwoven fabric web
b) a layer of open-cell foam

2) a second layer beneath the first layer containing super absorbent particles
Please see rejection below where Rowan clearly teaches a two layered absorbent structure and that the first layer can be formed from a mix of open cell foam and fibers. Nguyen is used to teach why a particular combination of open cell foam and fibers in a planar arrangement allows for improvement fluid handling properties which also provides motivation for modifying Rowan.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependening claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a second layer beneath the first layer" in “lines 13” “the first layer” has not been defined in the newly amended claim.  There is insufficient antecedent basis for this limitation in the claim. It is understood a first layer was possibly unintentionally removed when amending that claim and that a planer section of nonwoven fabric web and a layer of open-cell foam deformed together form this first layer. Claims 4-5, 21, and 23-24 are also rejected as they depend form claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 11, 13, 16 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rowan et al. WO 2013/180937 A1 (hereafter referred to as Rowan. The page numbers are referring to the WO labeled page numbers) in view of Nguyen US 5175046.
With regards to claims 1 and 11, Rowan discloses an absorbent article, comprising: a fluid permeable topsheet 40; a backsheet 50; an absorbent element 10 disposed between the topsheet and the backsheet (Figure 1 and page 2, lines 10-21).  The absorbent element further contains two layers (figure 1). The first layer (20) comprises open cell foam (page 3 lines 3-11 and lines 33-35 which disclose the foam is an open-cell foam and page 13 lines 24-34 disclose the foam is in the first layer (20)) and the second layer (30) beneath the first layer (see figure 1) contains particles of superabsorbent polymer (page 12 lines 36- page 13 line 1 where the second layer may contain SAP). 
Per claim 11 Rowan discloses a dry caliper 4.5mm or less (in the Examples section, page 20 line 24 specifically has a thickness of 3mm thereby falling within  the claimed range).

Per claim 1 and 11, Rowan discloses the first layer comprises foam and fibers (Page 2 lines 13-14, page 8 lines 20-30, and page 13 lines 29-30 disclose SAP particles are mixed into the foam, therefore the fibers are enrobed by the foam in the first layer, and page 9 lines 2-3 discloses the SAP is present in the form of fibers, page 2 lines 13-14 disclose discrete pieces thereby being nonwoven). However, Rowan fails to disclose the fibers are formed by a section of planar non-woven fabric; a plurality of groups of fibers of the section of planar nonwoven web are enrobed by a discrete piece of foam and share a common plane with the foam and the nonwoven web and foam have been deformed to form a stratum.

	Nguyen teaches an improved absorbent core thereby being in a related field of endeavor as Rowan. Nguyen’s absorbent core may be used in diapers (Col. 3 lines 46- 48). Nguyen teaches a laminate structure comprising: two continuous support layers or a cover layer (16) and support layer (12) (Figure 1 elements 16 and 12, Col 3 line 58- Col 4 line 8 which notes the cover layer 16 maybe the same material as the support layer 12 and a discontinuous layer with discrete pieces of superabsorbent elements (figure 1 element 14). The superabsorbent element may be foam or a fibrous web Col. 2 lines 58-66 or a combination as Col.3 61-63 notes the superabsorbent elements have a substrate and SAP, the substrate can be open celled foam and SAP in a fibrous web from Col 2. Lines 40-49). (Of note the term fabric technically implies weaving or knitting, a nonwoven fabric web as defined by applicant is one made by a process in which the fibers are bonded in a random pattern). Nguyen teaches the addition of these planar nonwoven webs in the foam allow for improved flexibility while providing improved fluid handling (Col. 1  lines 5-31 which discloses the prior art’s problem and Col. 3 lines 35-45 which discloses the improvements Nguyen’s device allows for). Nguyen teaches the layers are engaged (or formed together) by use of a compressive force (Col. 2 lines 45-50). This compressive force will cause a portion of the plurality of groups of fibers to be enrobed or pressed into the foam when the laminate structure is formed. (Of note: the structure appears similar to applicant’s two layer of fibers sandwiching discrete pieces of foam wherein some of the fibers are enrobed by the foam as shown in figure 4 and 5 which applicant references to as support).

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rowan’s first layer foam containing SAP fibers found in the core with Nguyen’s core. Nguyen’s core has a nonwoven fabric web of SAP fiber as a sublayer enrobed with foam. Nguyen teaches this arrangement improves the flexibly of the device. 

With regards to claims 4-5, 13, and 16, Rowan discloses a range of article thickness that includes 1-10mm, 1-4.5mm, 2-4mm and 1- 3.5mm respectively in the Examples section, page 20 line 24 specifically has a thickness of 3mm thereby falling within all of the claimed ranges. 

Of note: the Applicant discloses the dry caliper is a measure of the total article thickness on page 42; see how Rowan and the applicant’s materials align below in an effort to provide clarity since different materials for the topsheet, backsheet and absorbent core will have different thicknesses.
Applicant discloses the topsheet material is formed from polymeric film material or any of the materials incorporated by reference see excerpt below from page 32. Rowan discloses the same materials on page 15 lines 10-15.

Applicant does not disclose the material of the backsheet in their specification; however, in one embodiment the Applicant requires the backsheet to be vapor in the specification (this property is currently not claimed) on page 41 lines 30-32. Therefore the examiner may apply prior art that contains any known backsheet material that is vapor permeable and well known to one of ordinary skill in the art. Rowan discloses a polyethylene backsheet that is vapor permeable permeable (permits vapor to escape –line 29) on page 15 lines 22-30

Applicant discloses in their specification the adsorbent element/ core comprises an upper 20 and lower 30 layer. Applicant discloses the upper layer is formed from heterogeneous mass comprising one or more enrobeable elements integrated into the one or more open-cell foams.  The enrobeable elements may be formed from a variety of materials on pages 24-25. Rowan discloses a fiber on page 9 line 3). The open-cell foams may be formed from HIPE or polyurethane foam material on page 13 and 44 respectively. Rowan discloses the polyurethane foam material on page 3 line 33-35 and an HIPE foam used in an example 4 on page 24. Applicant discloses the lower layer comprises a superabsorbent polymer (SAP) material on page 12. Rowan discloses the same material for the lower layer on page 13 line 1-5.

The dynamic Caliper expansion test (or caliper expansion) per Applicant measures the vertical expansion under pressure of a rectangular section of an absorbent article as fluid is introduced.
The specific material of the article’s top and bottom sheet is not claimed. The article of Rowan would be reasonably expected to yield the same dry caliper when assembled results as Applicant’s since the article of Rowan comprises the same materials as applicant.

Regarding claims 21 and 22, Rowan discloses the open cell foam comprises HIPE foam (page 1 lines 13-15 discloses open cell polymeric foam maybe formed into a specific type of foam (HIPE) when formed using a particular method and in example 4 on page 24 Rowan specifically uses HIPE foam in one embodiment).

Regarding claims 23-26, Rowan fails to disclose the fibers (within the planar nonwoven web) are synthetic per claims 23 and 25 or natural such as cellulose or cotton per claim 24 and 26.
Rowan however discloses the enrobed fibers are synthetic fibers (page 8 lines 20-30 for defining the enrobed element is SAP and page 9 lines 2-3 which state the SAP is present in the form of fibers.)
Nguyen teaches an improved absorbent core thereby being in a related field of endeavor as Rowan. Nguyen teaches the fibers are made from synthetic material or cotton (Col 2 lines 33-34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rowan’s first layer foam containing SAP fibers to the core of Nguyen’s device with teaches the foam enrobes the SAP or natural fibers wherein the SAP or natural fibers are in a planar nonwoven web in order to improve the flexibly of the device. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 11, 13, 16 and 21-26 of the instant application 15344050 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9, and 11- 24 of copending Application No. 15344117. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are boarder than the claims in application 15344117 and thus species anticipate genus.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781